Case 1:19-cv-22588-DPG Document 39 Entered on FLSD Docket 11/11/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 1:19-cv-22588-GAYLES/OTAZO-REYES

   ROBERT SARHAN and
   ANABELLA SOURY a/k/a
   ANABELLA SARHAN,

          Plaintiffs,

   v.

   H&H INVESTORS, INC.,
   a Florida Corporation,

         Defendant.
   ______________________________/

                                              ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (the “Report”) [ECF No. 31] on Defendant H&H Investors, Inc.’s

  Bill of Costs (“Bill of Costs”) [ECF No. 17] and Motion for Attorney’s Fees and Double Costs

  Pursuant to Appellate Order (“Motion for Fees and Costs”) [ECF No. 18]. This matter was referred

  to Judge Otazo-Reyes pursuant to 28 U.S.C. § 636(b)(1)(B) for a report and recommendation on

  these Motions. [ECF Nos. 28, 29]. On June 16, 2020, Judge Otazo-Reyes issued her Report

  recommending that Defendant’s Motion for Fees and Costs be granted. [ECF No. 31]. Plaintiffs

  timely filed objections to the Report. [ECF No. 35].

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific
Case 1:19-cv-22588-DPG Document 39 Entered on FLSD Docket 11/11/2020 Page 2 of 2




  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006). Having conducted a de novo review of the record, the

  Court agrees with Magistrate Judge Otazo-Reyes’s well-reasoned analysis and conclusion that the

  Motion for Fees and Costs should be granted.

          For the first time in its objection, Plaintiffs argue that the Motion for Fees and Costs is not

  sufficiently verified as it does not comply with 28 U.S.C. § 1746 and Florida Statute § 92.525 and

  that the hearing transcripts used to support the Bill of Costs “dehors the record.” Since Plaintiffs

  didn’t raise either argument before Judge Otazo-Reyes issued her Report, they are prohibited from

  doing so now as the issue was not properly preserved. See Williams v. McNeil, 557 F.3d 1287 (11th

  Cir. 2009) (finding that a district court has discretion to decline to consider a party's argument that

  was not presented to the magistrate judge but rather raised for the first time in the party's objections

  to the magistrate judge's report and recommendation). Thus, the Motion for Fees and Costs is

  granted.

                                            CONCLUSION

          Accordingly, after careful consideration, it is ORDERED AND ADJUDGED that:

              1. Judge Otazo-Reyes’s Report and Recommendation, [ECF No. 31], is AFFIRMED

                  AND ADOPTED and incorporated into this Order by reference; and

              2. Defendant’s Motion for Attorney’s Fees and Double Costs Pursuant to Appellate

                  Order, [ECF No. 18], is GRANTED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of November, 2020.


                                                  ________________________________
                                                  DARRIN P. GAYLES
                                                  UNITED STATES DISTRICT JUDGE



                                                     2
